Citation Nr: 0504017	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1957 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which awarded the veteran entitlement to 
service connection for bilateral sensorineural hearing loss 
and bilateral tinnitus, assigning the disabilities a 30 
percent rating and 10 percent rating respectively, effective 
from the date of receipt of his claim, September 2000. The 
veteran expressed his dissatisfaction with the assigned 30 
percent rating for the bilateral sensorineural hearing loss 
and requested a higher rating.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.  

2.  The veteran's bilateral hearing loss disability is 
manifested by no more than auditory acuity level V hearing 
loss in the right ear and level VIII hearing loss in the left 
ear based on VA and pure tone decibel loss measurements and 
speech discrimination.


CONCLUSION OF LAW

The criteria for a rating higher then 30 percent for 
bilateral hearing loss disability, based on an initial 
determination, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in September 2000, before the enactment of the VCAA.  

A letter dated in March 2003 provided the veteran the notice 
required under the VCAA and the implementing regulations.  
Although the letter did not specifically inform the appellant 
to submit any pertinent evidence in his possession, it 
informed him of the evidence required to substantiate his 
claims and that he should submit such evidence or provide VA 
with the information necessary for such evidence to be 
obtained on his behalf.  

Additionally, the June 2003 statement of the case and January 
2004 supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran submitted a claim for service connection for 
hearing loss and tinnitus in September 2000.

In December 2000, the veteran received a VA audiogram.  The 
results of the exam are as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
60
65
75
55
LEFT
30
60
80
80
62.5

Speech discrimination testing produced scores of 76 percent 
for the right ear and 56 percent for the left.  The diagnosis 
was bilateral sensorineural hearing loss.

An April 2001 RO rating decision denied the veteran service 
connection for the hearing loss and the tinnitus because the 
evidence did not show that his hearing loss was incurred in 
or aggravated during service.

The veteran then appealed the April 2001 rating decision by 
submitting a notice of disagreement in May 2001.  An informal 
conference between the veteran's representative and the RO 
was held in July 2002.  By rating action in July 2002, 
service connection was established for bilateral 
sensorineural hearing loss, rated 30 percent disabling, and 
bilateral tinnitus, rated 10 percent disabling.  The assigned 
ratings have remained in effect ever since.

The veteran submitted a Notice of Disagreement in December 
2002 arguing that he did not agree with the July 2002 rating 
of 30 percent for the bilateral sensorineural hearing loss.

In a written statement dated in March 2003, the veteran 
stated that he has had numerous friends and relatives remark 
on his diminishing ability to hear.  In addition, he had a 
recent audiogram performed in December 2002 and was 
submitting those results for the appeal.

The December 2002 VA audiogram results were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
60
65
70
55
LEFT
30
70
105
105
78

Speech discrimination testing produced scores of 72 percent 
for the right ear and 60 percent for the left.  

The veteran's representative submitted a statement dated 
April 2004 in which he argued that the veteran believes his 
severe hearing loss demonstrates an impairment in his ability 
to respond normally to sound and he is under a great social 
handicap as his hearing is his primary channel upon which he 
relies for understanding.  Therefore, the representative 
argued that the veteran's claim is consistent with an extra-
schedular evaluation and that 38 C.F.R. § 3.321(b) (2004), 
which deals with extra-schedular evaluation for exceptional 
cases, applies to the present case.

The veteran's representative also submitted a brief dated 
November 2004, in which the representative incorporated by 
reference the arguments from the April 2004 statement.  In 
addition, the representative argued that the Board should 
provide a liberal review of the evidence of record in 
accordance with 38 C.F.R. § 4.7 (2004), which deals with the 
VA using the higher of two evaluations, and that reasonable 
doubt should weigh in benefit of the veteran according to 38 
C.F.R. §§ 4.3, 3.102 (2004).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2004).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2004).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  




Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2004).  




Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the present case, the Board notes that the veteran's 
hearing loss disability identifies with the latter 
exceptional pattern of hearing impairment and the left ear 
rating of VII was increased to VIII to accord with this 
regulation.

In considering the veteran's claim for an increased rating 
for bilateral hearing loss disability, the Board notes that 
results of the December 2002 VA audiogram are a numeric 
designation of V for the right ear and VII for left ear.  
However, the Roman numeral is increased to VIII for the left 
ear because of the special considerations of 38 C.F.R. § 
4.86(b) (2004).  A 30 percent evaluation is warranted when 
these values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  The record reflects that the veteran has 
neither required frequent periods of hospitalization for his 
bilateral hearing loss, nor has it interfered with his 
employment.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
There is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluations.  Therefore, 
referral of this issue for extra-schedular consideration is 
not in order.

In conclusion, an evaluation in excess of 30 percent for the 
veteran's bilateral hearing loss disability is not warranted 
under the schedular criteria or under extra-schedular 
consideration and the record demonstrates that the schedular 
rating assigned by the RO is correct.


ORDER

A rating in excess of 30 percent for the service connected 
bilateral hearing loss disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


